DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 7/28/22 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,969,061 in view of US Patent Number 5,172,730 Driver. 
As set out in the Office Action mailed 3/31/22, the ‘061 patent claims are generally coextensive in scope with the instant claims. 
As argued in Applicant’s remarks dated 7/28/22, the patent does not claim the “diffusing material”.
 Examiner finds that the patent claims—e.g. claim 6 and 14—claims an “engineered material” which may be “any material capable of absorbing a fluid” (col. 5 line 15 of the patent). 
Driver—in the same field of endeavor-describes an absorbent layer 8 of, e.g., “felt of polyester or similar fibers”.  Examiner finds that this layer amounts to an engineered material capable of absorbing a fluid. It would have been obvious to one of ordinary skill at the time of filing to have used absorbent felt as taught by Driver with the invention claimed in the patent, since Driver describes this engineered material as being useful to provide spacing and absorb leakage. One of ordinary skill in the art would understand the layer of felt would be a diffusing material as claimed.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3- 6, 8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Keene US Patent Number 3,675,432.
Keene describes the containment system including flexible membrane (11) having coated surface (col 1 lines 45-49) layer of porous material (12—“sand and/or gravel” col. 1 line 62) . With regards to the “reduce a pressure” limitation of the porous material: one of ordinary skill in the art would understand that the earth/sand/gravel described by Keene would reduce pressure.
With regards to claim 3: the Keene system includes the coated substrate and thus meets the claim limitation in line 1: “the coated substrate is used or…”
With regards to claim 4: insulating liner 17 col. 2 lines 11-17.
With regards to claim 5: Keene shows base/sides/segments in figure 1.
With regards to claim 6: Keene  describes a liquid “oil” col. 1 line 7.
With regards to claim 8: the formation shown by Keene in figure 1 amounts to a rectilinear tubular liner.
With regards to claim 10: Keene  describes “oil” col. 1 line 7.

Claim(s) 1, 3, 6, 8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 2,007,969 Grodsky.
Grodsky describes containments system including liner 12 comprising coated substrate (asphalt coating page 1 second column lines 40-42) porous diffusing material (soil 13) and the liner prevents migration by containing leaking matter (col. 1 lines 49-50 “completely isolate”) With regards to the “reduce a pressure” limitation of the porous material: one of ordinary skill in the art would understand that the sand described by Grodsky would reduce pressure.

With regards to claim 3: the Grodsky system includes the coated substrate and thus meets the claim limitation in line 1: “the coated substrate is used or…”
With regards to claim 6: Grodsky  col. 2 line 29
With regards to claim 8: the formation shown by Grodsky in figure 3 amounts to a hybrid semicircular/rectilinear tubular liner.
With regards to claim 10: Grodsky  col. 2 line 29

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 6, 8-10, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloos EP2042793 in view of U.S. Patent No. 10,969,061 in view of US Patent Number 5,172,730 Driver. 
Cloos describes the containment system including flexible liner  (2) having coated surface (¶0024) .
Cloos does not describe the claimed porous material which reduces pressure.
Driver—in the same field of endeavor-describes an absorbent layer 8 of, e.g., “felt of polyester or similar fibers” which absorbs liquid at a location of a leak and permits the liquid to wet a sensing cable (col. 2 line 60).  One of ordinary skill in the art would understand the absorbent layer would be a diffusing material as claimed. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Cloos to have the absorbent layer as taught by Driver—in order to absorb leaked fluid and facilitate detection of the leak.
With regards to claim 2: Cloos describes“polyester”--¶0024—anticipates at least “other polymer”
With regards to claim 3: the Cloos system includes the coated substrate and thus meets the claim limitation in line 1: “the coated substrate is used or…”
With regards to claim 6: Cloos ¶0001.
With regards to claim 8, a circular tubular liner is plainly shown by Cloos.
With regards to claim 9—a multilayer liner is shown by Cloos. Layer 16 amounts to a sheath around the inner layers.
With regards to claim 10: Cloos ¶0001.
Regarding new claim 11: the “felt” described by Driver meets a reasonably broad interpretation of mesh. Thus incorporation of the felt layer into the system of Cloos would have arrived at the claimed mesh.
Regarding new claim 12-13: the “needled felt of polyester or similar fibers”  (Driver col. 4 line 10) described by Driver meets a reasonably broad interpretation of recycled1 plastic. Thus incorporation of the felt layer into the system of Cloos would have arrived at the claimed mesh. ALTERNATIVELY: the “similar fibers” suggests “recycled plastic” to one of ordinary skill in the art.  Furthermore, with regards to the “one or more of compacting, pressing..” of claim 13, this is implicit in the term “felt”, which one of ordinary skill in the art would know is made by pressing or compacting.
With regards to new claims 14-15: Cloos lacks the leak detecting system including leak detecting cable. Driver describes a leak detecting cable 2 as part of a leak detecting system 2/4/6 for pipelines. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Cloos to have the leak detecting system including leak detecting cable as claimed, in order to detect leaks.
With regards to claim 15: Driver suggests (fig 6) the leak detecting cable 2 between diffusing material 8 and liner 16, thus one of ordinary skill in the art would have been motivated to place the leak detecting cable between the liner and the diffusing material when modifying Cloos.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloos EP2042793 and Driver US Patent Number 5,172,730 as applied to claim 1 above, and further in view of Thomas US Patent Application Publication 2009/0050225.
Cloos lacks the vent with sealed flanged boot.
Thomas –in the same field of endeavor—describes a vent 6 with sealed boot 5 and teaches the necessity of vent pipes to allow escape of explosive gases (¶000). It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Cloos to have the vent sealed to the liner with a sealed boot as claimed.
Response to Arguments
The amendment has necessitated a new obviousness double patenting rejection, rendering Applicant’s arguments moot. 
Applicant’s arguments with regards to the 102 rejection based on Cloos are persuasive, however a new obviousness rejection is applicable.
Applicant's further arguments filed 7/28/22 have been fully considered but they are not persuasive.
With regards to the Keene reference: Applicant’s arguments that the sand/gravel of Keene does not reduce pressure are not persuasive. One of ordinary skill in the art would understand that sand would reduce pressure.
With regards to the Grodsky reference: Applicant’s arguments that the sand/gravel of Grodsky does not reduce pressure are not persuasive. One of ordinary skill in the art would understand that sand would reduce pressure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Polyester is a plastic, and “recycled” does not impart any particular structure to the material